UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5012



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYRICK LARRY GORDON, a/k/a Ty Gordon, a/k/a
Gordon Edgebert, a/k/a Edgebert Gordon,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:06-cr-00046-PMD-2)


Submitted:   July 18, 2007                 Decided:   August 13, 2007


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Stanley Feldman, Charleston, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, John C. Duane, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrick Larry Gordon appeals the district court’s order

denying his motion to suppress evidence seized after a traffic

stop.   After the court denied the motion, Gordon pled guilty to one

count of possession with intent to distribute five grams or more of

cocaine base and a quantity of cocaine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B), (b)(1)(C) (2000). We affirm the conviction

and sentence.

           This Court reviews the district court’s factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.      United States v. Grossman,

400 F.3d 212, 216 (4th Cir. 2005).      When a suppression motion has

been denied, this Court reviews the evidence in the light most

favorable to the government.   Id.

           Observation of any traffic violation, no matter how

minor, gives an officer probable cause to stop the driver.     United

States v. Hassan El, 5 F.3d 726, 731 (4th Cir. 1993).      A stop for

a traffic violation, “does not become unreasonable merely because

the officer has intuitive suspicions that the occupants of the car

are engaged in some sort of criminal activity.”    Id.   A routine and

lawful traffic stop permits an officer to detain the motorist to

request a driver’s license and vehicle registration, to run a

computer check, and to issue a citation.     United States v. Brugal,

209 F.3d 353, 358 (4th Cir. 2000).      To further detain the driver


                                - 2 -
requires a reasonable suspicion on the part of the investigating

officer that criminal activity is afoot.        Id.   In determining

whether there was reasonable suspicion, the court must look at the

totality of the circumstances.    United States v. Sokolow, 490 U.S.

1, 8 (1989). Additionally, officers are permitted to draw on their

experience and specialized training to make inferences from and

deductions about cumulative evidence. United States v. Arvizu, 534

U.S. 266, 273 (2002).    Thus, a person’s behavior, though appearing

innocent, may raise questions justifying a detention when viewed in

the totality and combined with the police officer’s knowledge and

experience.    Illinois v. Wardlow, 528 U.S. 119, 125-26 (2000).

            We find the district court did not clearly err in finding

that the two police officers observed Gordon driving a car that was

speeding.     As a result of their observations, they were justified

in stopping Gordon’s car.

            Accordingly, we affirm the conviction and sentence.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                                 - 3 -